
	

115 SRES 227 ATS: Recognizing “National Youth Sports Week” and the efforts by parents, volunteers, and national organizations in their efforts to promote healthy living and youth development.
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 227
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2017
			Mrs. Capito (for herself, Ms. Duckworth, Mr. Udall, Mr. Durbin, and Mr. Moran) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		August 2, 2017Committee discharged; considered and agreed toRESOLUTION
		Recognizing National Youth Sports Week and the efforts by parents, volunteers, and national organizations in their efforts to promote
			 healthy living and youth development.
	
	
 Whereas July 16 through 22 is National Youth Sports Week, a celebration of youth sports participation and all of the benefits youth derive from engagement in sports;
 Whereas a primary goal in youth sports is to encourage active participation by all youth in healthy physical activities according to their age, interests, and abilities;
 Whereas the relationship between sports skills and life skills provide young athletes with fundamental values, compassion, and the good ethics needed to succeed both on and off the playing field;
 Whereas, in 2008, the National Council of Youth Sports (NCYS) reported that there are more than 60,000,000 registered participants in organized amateur youth sports programs;
 Whereas youth sports offer a multitude of positive benefits to participants that extend far beyond the playing field, including—
 (1)improved academic performance, such as increased school attendance, lower dropout rates, higher high school graduation rates, and higher grade point averages;
 (2)increased health and positive physical behaviors, such as improved health factors, and prevention of obesity, chronic diseases, and other health problems;
 (3)social well-being, such as character development, and exposure to positive role models; and (4)improved psychological health, such as decreased likelihood of substance abuse, reduced instances of behavioral misconduct, and high self-esteem; and
 Whereas National Youth Sports Week highlights the efforts made toward— (1)promoting physical activity in all segments of the community;
 (2)living healthy; (3)making access to physical activities easier by removing barriers to creating youth development activities;
 (4)encouraging youth development activities and outcomes; and (5)improving the safety of participating in physical activities: Now, therefore, be it
			
	
 That the Senate recognizes the millions of youth throughout the United States who benefit from youth sports, and the parents, volunteers, and local and national organizations, such as the National Council of Youth Sports, that make youth sports in the United States possible.
		
